The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claims 10, 12-29 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson 4460558 taken with Wu et al. 9229396.
Johnson teaches, especially in col. 20 lines 6-24 and the figures, making carbon black and mixing the effluent with fuel and preheating for use in the reactor. Column 3 teaches temperatures commonly used.
This differs in not teaching the material of the heat exchanger used, however Wu teaches, especially in col. 1, the suitability of graphite as a heat exchanger in high-temperature systems. Using it in the process of Johnson is thus obvious. Claim 13 is met by virtue of the fact that the second gas contains the first gas, while claim 15 recites the exact same thing in a different way. Column 23 teaches that pressure and temperatures may be varied to achieve the desired results, rendering claims 16-18 obvious. Claims 17 and 18 are obvious expedients to provide the heating/heat exchanging desired. Claim 23 is obvious to provide required heat to maintain/regulate the temperature. As to ‘hydrogen containing’, hydrocarbons by definition meet this. Further, ‘up to’ a given temperature includes all lower temperatures, and is different from ‘heating to’ a given temperature. For claims 26 and 28, use of a plasma is obvious to create a more energized and reactive gas. Using H2 as the fuel is obvious to provide the combustible material desired. It appears that the features of claim 22 are already required in claim 10.
 
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/STUART L HENDRICKSON/               Primary Examiner, Art Unit 1736